Citation Nr: 1208311	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  11-09 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to inservice exposure to herbicide agents or ionizing radiation.

2.  Entitlement to special monthly compensation for loss of use of the creative organ.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran served on active duty from January 1954 to October 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for prostate cancer, entitlement to special monthly compensation for loss of use of the creative organ, and entitlement to service connection for posttraumatic stress disorder are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a June 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) because the evidence did not show a verifiable stressful experience during active duty service.  Although provided notice of that decision the same month, the Veteran did not perfect an appeal thereof.

2.  In January 2005 and December 2005 rating decisions, the RO denied the Veteran's claims to reopen the issue of entitlement to service connection for PTSD.  Although provided notice of these decisions, the Veteran did not perfect an appeal thereof.

3.  Evidence associated with the claims file since the December 2005 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for PTSD.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a PTSD is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim to reopen the issue of entitlement to service connection for PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for PTSD.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for PTSD.

In a June 1995 rating decision, the RO denied service connection for PTSD because the evidence did not reflect a verifiable stressful experience during active duty service.  Although provided notice of the June 1995 rating decision, the Veteran did not perfect an appeal thereof.  Accordingly, the June 1995 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).  In September 2004, the Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD.  However, by a January 2005 rating decision, the RO denied reopening the claim.  The Veteran did not perfect an appeal of the January 2005 rating decision; thus, it is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Similarly, in November 2005, the Veteran filed another claim to reopen the issue of entitlement to service connection for PTSD.  However, by a December 2005 rating decision, the RO again declined to reopen the Veteran's claim.  The Veteran did not perfect an appeal of the December 2005 rating decision.  Accordingly, it is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In July 2009, the Veteran filed the current claim to reopen the issue of entitlement to service connection for PTSD.  By a May 2010 rating decision, the RO denied reopening the Veteran's claim.  The Veteran filed a timely notice of disagreement and perfected his appeal in April 2011.  

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for PTSD, this decision is not binding on the Board.  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the December 2005 rating decision is the last final disallowance of the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

The evidence of record at the time of the December 2005 rating decision consisted of the Veteran's service treatment records, Naval Reserve medical records, VA treatment records, the Veteran's stressor statements, and a VA examination reflecting a diagnosis of PTSD.  The Veteran's service treatment records are negative for any diagnoses of or treatment for PTSD or any other psychiatric disorder.  Naval Reserve medical records from October 1980 to September 1986 are also negative for any complaints or diagnoses of PTSD or any other psychiatric disorder.  The VA treatment records are negative for any diagnoses of or treatment for PTSD.

During a May 1995 VA PTSD examination, the Veteran described inservice stressors that he believed caused his PTSD.  The Veteran stated that there were a lot of crashes and deaths during service, noting that there were planes with pilots that were trapped in the cockpit.  He reported that there was a crash in 1957, and that in helping unload bodies from the crash, he burned his fingers.  He also noted that in 1955, a large plane came in with a broken tail hook and hit a man, causing his stomach to burst open.  When asked how these stressors affected him, the Veteran stated that he was scared about crashes.  The Veteran complained of feeling irritable and that everything seemed to get on his nerves.  The VA examiner noted the Veteran's reported stressful experiences, and stated that the Veteran's "main difficulty at this time, is from his depression . . . ."  The diagnoses were minor to severe major depression and minimal PTSD.

In September 2004 statements, the Veteran reported that he observed pilots and planes going overboard and a ship running over them while onboard the USS ORISKANY.  In November 2005 statements, the Veteran noted that he saw plane crashes onboard or overboard while serving on the USS ORISKANY.  

Since the December 2005 rating decision, the RO has received additional post-service VA treatment records, private medical treatment records, service personnel records, and statements.  The Veteran's service personnel records are negative for any findings or reports of any of the Veteran's reported stressors.  The private medical treatment records are negative for any diagnoses of or treatment for PTSD.  A December 2009 VA treatment record indicates that the Veteran attended an Introduction to Trauma Stress class.

In a November 2009 statement, the Veteran reported that he saw crashing planes, fires, and death in June 1956.  In a January 2010 statement, the Veteran reported various stressors, including: 1) seeing planes catapulted off of the flight deck of the USS ORISKANY, then flame and go out in the ocean.  He noted that when trying to pull planes in, they sometimes went under the ship; 2) observing a plane crash in August 1957, and burned his fingers when he assisted in recovering the pilot's body, which was covered with hot oil.  The Veteran indicated that he was at "NAVCAT" training in Hutching, Kansas at the time; and 3) observing a large plane with a broken tail hook land and go "wild," hitting a man, causing him to go "everywhere" in May 1955.  The Veteran noted that the man was in "VI fly deck crew" at that time.

After a careful review of the evidence of record, the Board concludes that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for PTSD.  Specifically, the Veteran provided substantially more detailed information with regard to his reported stressors, sufficient to allow the RO to attempt to corroborate them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Although the Veteran identified various stressors before the December 2005 rating decision, since that time, he has provided additional detail, including reasonably specific dates and locations.  As the claim for service connection was previously denied because the Veteran failed to identify verifiable stressors, the new evidence submitted relates to an unestablished fact necessary to substantiate the claim for service connection and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to service connection for PTSD is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; the claim is granted to this extent only.


REMAND

I.  Prostate Cancer and Special Monthly Compensation

The Veteran contends that he incurred prostate cancer due to his claimed inservice exposure to herbicide agents and/or ionizing radiation. 

VA must provide special assistance to a veteran claiming entitlement to service connection for a disability due to ionizing radiation exposure.  See Hilkert v. West, 11 Vet. App. 284 (1998).  When a veteran contends that a radiogenic disease, which first became manifest after service though not to a compensable degree within any other applicable presumptive period, is the result of exposure to ionizing radiation in service, an assessment is made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a) (2011).  A radiogenic disease means a disease that may be induced by ionizing radiation, and includes prostate cancer.  38 C.F.R. § 3.311(b)(2).  Except as otherwise provided, the radiogenic disease must become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If these threshold requirements are met, an assessment as to the size and nature of the radiation dose must be made.  38 C.F.R. § 3.311(a)(1).  In order to do so, the RO must request dose information as provided by 38 C.F.R. § 3.311(a)(2).  Thereafter, the RO should refer the claim to the Undersecretary for Benefits for further consideration, if appropriate.  38 C.F.R. § 3.311(b)(1)(iii). 

In this case, there is no evidence that the RO attempted to obtain the Veteran's radiation dose information, as required under 38 C.F.R. § 3.311(a)(2)(iii).  Under these circumstances, the RO should ensure that it has properly developed the Veteran's claim for entitlement to service connection based on exposure to ionizing radiation, as required by 38 C.F.R. § 3.311.  

The issue of entitlement to special monthly compensation based on loss of use of the creative organ is inextricably intertwined with the issue of entitlement to service connection for prostate cancer, because the Veteran contends that he has lost the use of his creative organ as a result of his prostate cancer, which he alleges is service-connected.  Thus, adjudication of the claim for entitlement to service connection for prostate cancer may affect the merits and outcome of the claim for entitlement to special monthly compensation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one would significantly impact on the other).  Accordingly, the claim for entitlement to special monthly compensation is remanded for consideration along with the claim for entitlement to service connection for prostate cancer.

II.  PTSD

As noted above, the Veteran has reported three stressors which he believes could have led to his PTSD.  In a January 2010 statement, the Veteran reported stressors, including: 1) seeing planes catapulted off of the flight deck of the USS ORISKANY, then flame and go out in the ocean.  He noted that when trying to pull planes in, they sometimes went under the ship; 2) observing a plane crash in August 1957, and burning his fingers when he assisted in recovering the pilot's body, which was covered with hot oil.  The Veteran indicated that he was at "NAVCAT" training in Hutchinson, Kansas at the time; and 3) observing a large plane with a broken tail hook land and go "wild," hitting a man, causing him to go "everywhere" in May 1955.  The Veteran noted that the man was in "VI fly deck crew" at that time, and that the Veteran was in damage control on the "V3 hang deck."

The Board acknowledges that the RO made a formal findings in May 2010 that the information provided by the Veteran with regard to his alleged stressors was insufficient to allow for a meaningful search of the records at the U.S. Army and Joint Services Records Research Center (JSRRC).  Although incomplete, the Board finds that the information provided is adequate to allow further development of the Veteran's claim, and that the RO should attempt to verify these alleged stressors with the JSRRC.  See Zarycki v. Brown, 6 Vet. App. 91 (1993). 

In attempting to obtain this evidence, the RO should inform the Veteran that his cooperation is essential to this task.  In cases such as this one, 

[t]he factual data required, i.e., names, dates and places, are straightforward facts and do not place an impossible and onerous task on [the Veteran].  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. 

Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If, upon remand, the RO is unsuccessful in developing evidence to verify the Veteran's alleged stressors, the RO must inform the Veteran that he may submit "other credible supporting evidence," such as the statements of fellow service members who witnessed the stressful events that the Veteran alleges he experienced in service.  38 C.F.R. § 3.304(f) (2011); Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

Accordingly, the case is remanded for the following actions:

1.  The RO must ensure that it has completed all appropriate development of the Veteran's claim for entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure, under the provisions of 38 C.F.R. § 3.311.  Specifically, the RO must make a request for any available records concerning the Veteran's exposure to radiation, as required under 38 C.F.R. § 3.311(a)(2)(iii).

2.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding the stressors to which he alleges he was exposed in service.  The Veteran must be asked to provide specific details of the claimed stressful events that he experienced during service, such as dates, places, detailed description of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment, or any other identifying detail.  The RO must ask the Veteran to comment specifically on the approximate date of which each incident occurred that he describes, for example, whether they occurred in the winter, spring, summer, or fall.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details an adequate search for verifying information cannot be conducted.  He must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, such as statements of fellow service members.  The Veteran must be further advised that failure to respond may result in adverse action. 

3.  Thereafter, whether or not the Veteran responds, the RO must thoroughly review the Veteran's claims file and prepare a summary of the Veteran's reported stressors.  The RO must send this summary and the information of record regarding the Veteran's service, including copies any records relevant to the PTSD claim, to JSRRC, and must ask JSRRC to provide any available information that might corroborate the Veteran's alleged inservice stressors.  If JSRRC is unable to provide the specific information requested, they must be asked to direct the RO to any additional appropriate sources.  All documentation received by the RO from JSRRC must be associated with the claims file.  The RO must ask JSRRC to discuss in its response what the records show with regard to the stressors identified by the Veteran. 

4.  If, and only if, adequate verification of any of the Veteran's reported stressors is obtained, the Veteran must be provided with a VA psychiatric examination to ascertain the nature, severity, and etiology of any PTSD or other psychiatric disorder found.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The examiner must be provided with the entire claims file for review in conjunction with the examination.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  The examiner must integrate the previous psychiatric findings and diagnoses with the current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

6.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the RO must readjudicate the claims for entitlement to service connection for prostate cancer, entitlement to special monthly compensation based on loss of use of the creative organ, and entitlement to service connection for PTSD.  If the any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

8.  THE APPELLANT'S APPEAL IS ADVANCED ON THE DOCKET.  This claim must be afforded expeditious treatment.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


